The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
Allowable Subject Matter
Claims 9 and 13 have been canceled by the applicant.  Claims 1-8, 10-12 and 14-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Hebbale et al. (US 2010/0043404 A1) teaches a method for managing an exhaust aftertreatment system within a vehicle including a catalyst device includes monitoring a digital map device providing a predicted vehicle operating condition through a travel route, and determining a predicted exhaust gas temperature profile based upon the monitoring of the digital map device. Operation of the catalyst device is controlled based upon the predicted exhaust gas temperature profile.
Regarding independent claim 1, Hebbale taken either independently or in combination with the prior art of record fails to teach or render obvious adjust at least one of a temperature of the aftertreatment system via controlling an engine coupled to the aftertreatment system, a hydrocarbon insertion assembly, or a heater coupled to the aftertreatment system, or an amount of a reductant inserted into the aftertreatment system via controlling a reductant insertion assembly based on the predicted load, and selectively cause engine braking so to heat the aftertreatment system in conjunction with the other claim limitations.
Regarding independent claim 10, Hebbale taken either independently or in combination with the prior art of record fails to teach or render obvious determine a predicted cruise operation of the vehicle based on the predicted load; and in response to determining that the predicted cruise operation of the vehicle is active with speed modulation, pause or disable a reductant diagnostic in conjunction with the other claim limitations.
Regarding independent claim 18, Hebbale taken either independently or in combination with the prior art of record fails to teach or render obvious adjusting at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system based on the predicted load; and selectively causing engine braking via controlling the engine so to heat the aftertreatment system in conjunction with the other claim limitations.
Regarding independent claim 21, Hebbale taken either independently or in combination with the prior art of record fails to teach or render obvious adjust at least one of a temperature of the aftertreatment system or an amount of a reductant inserted into the aftertreatment system based on the predicted load; and balance a power load between the engine of the system and the electromagnetic device so as to exert a predetermined load on the engine for substantially maintaining a temperature of the aftertreatment system in conjunction with the other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668